     Case 3:18-cv-00137-MMD-CLB Document 46 Filed 09/24/20 Page 1 of 6



1

2

3                                   UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                     ***

6     FLAVIO MORENO,                                        Case No. 3:18-cv-00137-MMD-CLB

7                                        Plaintiff,                     ORDER
                v.
8
      ROMEO ARANAS, et al.,
9
                                     Defendants.
10

11         I.   SUMMARY

12              Pro se Plaintiff Flavio Moreno, currently incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”), sued correctional facility medical officials,

14   Defendants Kim Adamson and Romeo Aranas, primarily alleging violations of his Eighth

15   Amendment right to be free from cruel and unusual punishment under 42 U.S.C. § 1983.

16   (ECF No. 5.) Before the Court is the Report and Recommendation (ECF No. 43 (“R&R”))

17   of United States Magistrate Judge Carla L. Baldwin. The R&R recommends the Court

18   grant Defendants’ summary judgment motion (ECF No. 29 (“Motion”)) because the

19   undisputed evidence shows no reasonable jury would find for Plaintiff on both his

20   deliberate indifference and retaliation claims. (ECF No. 43 at 9-10, 14.) Plaintiff filed an

21   objection (ECF No. 44 (“Objection”)) to Judge Baldwin’s R&R.1 As further explained below,

22   the Court will overrule Plaintiff’s Objection because the Court agrees with Judge Baldwin’s

23   analysis of the Motion, and will fully adopt the R&R, resolving this case in Defendants’

24   favor.

25   ///

26   ///

27

28
                1The   Court also reviewed Defendants’ response to Plaintiff’s Objection. (ECF No.
     45.)
     Case 3:18-cv-00137-MMD-CLB Document 46 Filed 09/24/20 Page 2 of 6



1      II.   BACKGROUND

2            The Court incorporates by reference Judge Baldwin’s recitation of the factual

3    background of this case (ECF No. 43 at 1-6), and does not recite it here.

4     III.   LEGAL STANDARDS

5            A.    Review of the Magistrate Judge’s Recommendation

6            The Court “may accept, reject, or modify, in whole or in part, the findings or

7    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

8    timely objects to a magistrate judge’s report and recommendation, then the Court is

9    required to “make a de novo determination of those portions of the [report and

10   recommendation] to which objection is made.” Id. Because of Plaintiff’s Objection to the

11   R&R, the Court has undertaken a de novo review of it, including the underlying briefs.

12           B.    Summary Judgment Standard

13           “The purpose of summary judgment is to avoid unnecessary trials when there is no

14   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

15   F.3d 1468, 1471 (9th Cir. 1994) (citation omitted). Summary judgment is appropriate when

16   the pleadings, the discovery and disclosure materials on file, and any affidavits “show

17   there is no genuine issue as to any material fact and that the movant is entitled to judgment

18   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

19   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

20   find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

21   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49

22   (1986). Where reasonable minds could differ on the material facts at issue, however,

23   summary judgment is not appropriate. See id. at 250-51. “The amount of evidence

24   necessary to raise a genuine issue of material fact is enough ‘to require a jury or judge to

25   resolve the parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718

26   F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253,

27   288-89 (1968)). In evaluating a summary judgment motion, a court views all facts and

28   ///

                                                    2
     Case 3:18-cv-00137-MMD-CLB Document 46 Filed 09/24/20 Page 3 of 6



1    draws all inferences in the light most favorable to the nonmoving party. See Kaiser Cement

2    Corp. v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986) (citation omitted).

3           The moving party bears the burden of showing that there are no genuine issues of

4    material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

5    the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

6    the motion to “set forth specific facts showing that there is a genuine issue for trial.”

7    Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

8    but must produce specific evidence, through affidavits or admissible discovery material, to

9    show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

10   1991), and “must do more than simply show that there is some metaphysical doubt as to

11   the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting

12   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

13   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient[.]”

14   Anderson, 477 U.S. at 252.

15    IV.   DISCUSSION

16          Following a de novo review of the R&R, relevant briefs, and other records in this

17   case, the Court finds good cause to accept and adopt Judge Baldwin’s R&R in full. The

18   Court addresses Plaintiff’s Objection below.

19          Plaintiff’s Objection is unpersuasive primarily because it does not specifically

20   address Judge Baldwin’s R&R. Instead, Plaintiff merely repeats arguments Plaintiff made

21   in the underlying summary judgment briefing—that Defendants were deliberately

22   indifferent to his serious medical needs by intentionally delaying and denying him

23   adequate treatment. (ECF No. 44 at 5-8.) Plaintiff primarily argues in his Objection that his

24   medical needs were unmet for a period of six months, from September 26, 2017 to

25   February 27, 2018. (Id. at 8.) Defendants reassert that delays in treating Plaintiff are the

26   result of Defendants’ requirement of following NDOC procedures to authorize certain

27   medical treatments, which does not amount to deliberate indifference to medical needs

28   ///

                                                      3
     Case 3:18-cv-00137-MMD-CLB Document 46 Filed 09/24/20 Page 4 of 6



1    under the Eighth Amendment. (ECF No. 45 at 2.) Like Judge Baldwin when faced with the

2    same arguments, the Court agrees with Defendants.

3           First, as Judge Baldwin stated in her R&R, “Defendants’ adherence to institutional

4    protocols does not show the type of subjective mental component necessary to establish

5    deliberate indifference.” (ECF No. 43 at 11 (citing Farmer v. Brennan, 511 U.S. 825, 835

6    (1994).) Second, a “mere delay of surgery, without more, is insufficient to state a claim of

7    deliberate indifference.” Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,

8    407 (9th Cir. 1985). Third, Judge Baldwin found undisputed the fact that Plaintiff was seen

9    by NDOC medical providers at least 14 different times during the two-year period from the

10   time Plaintiff met Adamson to when Plaintiff’s Complaint was filed. (ECF No. 43 at 6.)

11          This Court additionally finds the following. During the six-month period Plaintiff

12   argues in his Objection that his medical needs were unmet, Plaintiff was provided with: 60

13   mg Toradol for his pain on October 4, 2017 (ECF No. 31-3 at 12); additional spine x-rays

14   on October 17, 2017 (ECF No. 31-5 at 6); an MRI scan on November 27, 2017 (ECF No.

15   31-6); and Plaintiff was seen by NDOC care providers on January 3, 2018 to discuss his

16   lab results (ECF No. 31-3 at 2). The Court therefore overrules Plaintiff’s Objection

17   rearguing Defendants were deliberately indifferent to his medical needs by intentionally

18   delaying and denying him adequate treatment because the evidence shows Plaintiff

19   received treatment during the pertinent six-month period.

20          Plaintiff otherwise objects that Defendants did not provide him with “earnest care”

21   because the surgery Plaintiff received was incomplete, and the additional surgeries he

22   currently needs would “shock the conscious [sic].” (ECF No. 44 at 10.) Plaintiff more

23   specifically states in Plaintiff’s Objection that Defendants partially cut his back open. (Id.

24   at 4.) This subjected Plaintiff to “additional harm[s] and additional surger[ies]” that remain

25   unmet. (Id.) The Court overrules Plaintiff’s Objection to the extent Plaintiff argues

26   Defendants did not provide him with “earnest care.”

27          The Court interprets Plaintiff’s dissatisfaction with his surgery and its results as a

28   new allegation of Defendants’ negligence, which is not properly before the Court because

                                                   4
     Case 3:18-cv-00137-MMD-CLB Document 46 Filed 09/24/20 Page 5 of 6



1    Plaintiff did not include it in his operative complaint. In Plaintiff’s Complaint, Plaintiff alleged

2    that prison officials refused to provide Plaintiff with surgery—not that Plaintiff was

3    dissatisfied with the results of his surgery. (ECF No. 5.) Because Plaintiff did not allege

4    negligence arising from the surgery in his Complaint, the Court may not consider this new

5    claim.2 See Pickern v. Pier 1 Imps. (U.S.), Inc., 457 F.3d 963, 968-69 (9th. Cir. 2006);

6    Martini E Ricci Iamino S.P.A. – Consortile Societa Agricola v. Trinity Fruit Sales Co., Inc.,

7    30 F. Supp. 3d 954, 971-72 (E.D. Cal. 2014) (citations omitted) (“[A] plaintiff generally may

8    not advance a new claim at the summary judgment stage. If a plaintiff wishes to pursue a

9    new claim, generally the proper procedure is to file an amended complaint prior to

10   summary judgment.”).

11          In sum, the Court overrules Plaintiff’s Objection to the R&R. The Court will therefore

12   adopt the R&R in its entirety, grant Defendants’ summary judgment motion, and resolve

13   this case in Defendants’ favor.

14     V.   CONCLUSION

15          The Court notes that the parties made several arguments and cited to several cases

16   not discussed above. The Court has reviewed these arguments and cases and determines

17   that they do not warrant discussion as they do not affect the outcome of the issues before

18   the Court.

19          It is therefore ordered that the Report and Recommendation of Magistrate Judge

20   Carla L. Baldwin (ECF No. 43) is accepted and adopted in full.

21          It is further ordered that that Defendants’ motion for summary judgment (ECF No.

22   29) is granted.

23   ///

24   ///

25   ///

26
            2Additionally,
                         mere negligence cannot support a claim of deliberate indifference.
27   See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“[A] complaint that a physician has been
     negligent in diagnosing or treating a medical condition does not state a valid claim of
28   medical mistreatment under the Eighth Amendment.”).
                                                      5
     Case 3:18-cv-00137-MMD-CLB Document 46 Filed 09/24/20 Page 6 of 6



1           The Clerk of Court is directed to enter judgment in Defendants’ favor in accordance

2    with this order and close this case.

3           DATED THIS 24th Day of September 2020.

4

5
                                              MIRANDA M. DU
6                                             CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 6
